
	
		II
		111th CONGRESS
		1st Session
		S. 1439
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2009
			Mr. Wyden (for himself,
			 Mr. Crapo, Ms.
			 Cantwell, Mr. Enzi, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for duty-free treatment of certain
		  recreational performance outerwear, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Optimal Use of Trade to
			 Develop Outerwear and Outdoor Recreation Act or the
			 U.S. OUTDOOR
			 Act.
		2.FindingsCongress finds the following:
			(1)The outdoor
			 industry contributes $730,000,000,000 to the United States economy
			 annually.
			(2)Outdoor activities
			 are vitally important to the health and well-being of the people of the United
			 States.
			(3)Duty rates on
			 recreational performance apparel are among the highest duty rates imposed by
			 the United States Government, with duties on some recreational performance
			 apparel as high as 28.2 percent.
			(4)The duties
			 currently imposed by the United States on recreational performance apparel were
			 set in an era during which high rates of duty were intended to protect the
			 production of other apparel in the United States, and before the technologies
			 and innovations that create today's recreational performance apparel industry
			 were developed.
			(5)In July 2007, the
			 International Trade Commission confirmed in USITC Publication 3937 that
			 recreational performance apparel produced in the United States makes up less
			 than 1 percent of the total recreational performance apparel market and
			 therefore concluded that there is no commercially viable production of
			 recreational performance apparel in the United States.
			(6)On November 1,
			 2005, the Committee for the Implementation of Textile Agreements confirmed in
			 the Federal Register that imports of certain recreational performance apparel
			 do not contribute to domestic market disruption or adversely affect United
			 States textile and apparel producers (70 Fed. Reg. 65889).
			(7)The elimination of
			 duties on the importation of certain recreational performance apparel would
			 provide an economic benefit to United States consumers of outdoor products and
			 would promote increased participation in healthy and active lifestyles.
			3.Knit apparel and
			 accessories
			(a)DefinitionsThe
			 Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the
			 United States is amended—
				(1)in the heading, by
			 striking Additional U.S. Note and inserting Additional
			 U.S. Notes; and
				(2)by adding at the
			 end the following new notes:
					
						2.
				(a)For purposes of this chapter, the term recreational
				performance outerwear means trousers (including, but not limited to,
				paddling pants, ski or snowboard pants, and ski or snowboard pants intended for
				sale as parts of ski-suits), coveralls and bib overalls, and jackets
				(including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski-suits),
				windbreakers, and similar articles (including padded, sleeveless jackets)
				predominately composed of knit fabrics of cotton, wool, hemp, bamboo, silk, or
				manmade fiber, or a combination of such fibers, that are either water-resistant
				or visibly coated, or both, with critically sealed seams, and with 5 or more of
				the following features:
							(i)Insulation for
				cold weather protection.
							(ii)Pockets, at least
				one of which has a zippered, hook and loop, or other type of closure.
							(iii)Elastic,
				drawcord, or other means of tightening around the waist or leg hems, including
				hidden leg sleeves with a means of tightening at the ankle for trousers and
				tightening around the waist or bottom hem for jackets.
							(iv)Venting, not
				including grommet(s).
							(v)Articulated elbows
				or knees.
							(vi)Reinforcement in
				one of the following areas: the elbows, shoulders, seat, knees, or ankles or
				cuffs.
							(vii)Weatherproof
				closure at the waist or front.
							(viii)Multi-adjustable
				hood or adjustable collar.
							(ix)Adjustable powder
				skirt, inner protective skirt, or adjustable inner protective cuff at sleeve
				hem.
							(x)Construction at
				the arm gusset that utilizes fabric, design, or patterning to allow radial arm
				movement.
							(xi)Odor control
				technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear or garments with an outer surface predominantly of looped
				pile.(b)For purposes of
				this Note, the following terms have the following meanings:
							(i)The term
				water-resistant means that a garment must have a water resistance
				(see ASTM designations D 3779–81 and D 7017) such that, under a head pressure
				of 600 millimeters, not more than 1.0 gram of water penetrates after two
				minutes when tested in accordance with the current version of AATCC Test Method
				35. The water resistance of the garment is the result of a rubber or plastics
				application to the outer shell, lining, or inner lining.
							(ii)The term
				visibly coated refers to fabric that is impregnated, coated,
				covered, or laminated with plastics, such as fabrics described in Note 2 to
				chapter 59.
							(iii)The term
				sealed seams means seams that have been covered by means of
				taping, gluing, bonding, cementing, fusing, welding, or a similar process so
				that water cannot pass through the seams when tested in accordance with the
				current version of AATCC Test Method 35.
							(iv)The term
				critically sealed seams means—
								(A)for jackets,
				sealed seams that are sealed at the front and back yokes, or at the shoulders,
				arm holes, or both, where applicable; and
								(B)for trousers,
				sealed seams that are sealed at the front (up to the zipper or other means of
				closure) and back rise.
								(v)The term
				insulation for cold weather protection means insulation with
				either synthetic fill, down, a laminated thermal backing, or other lining for
				thermal protection from cold weather.
							(vi)The term
				venting refers to closeable or permanent constructed openings in a
				garment (excluding front, primary zipper closures and grommet(s)) to allow
				increased expulsion of built-up heat during outdoor activities. In a jacket,
				such openings are often positioned on the underarm seam of a garment but may
				also be placed along other seams in the front or back of a garment. In
				trousers, such openings are often positioned on the inner or outer leg seams of
				a garment but may also be placed along other seams in the front or back of a
				garment.
							(vii)The term
				articulated elbows or knees refers to the construction of a sleeve
				(or pant leg) to allow improved mobility at the elbow (or knee) through the use
				of extra seams, darts, gussets, or other means.
							(viii)The term
				reinforcement refers to the use of a double layer of fabric or
				section(s) of fabric that is abrasion-resistant or otherwise more durable than
				the predominant or face fabric of the garment.
							(ix)The term
				weatherproof closure means a closure (including, but not limited
				to, laminated or coated zippers, storm flaps, or other weatherproof
				construction) that has been reinforced or engineered in a manner to reduce the
				penetration or absorption of moisture or air through an opening in the
				garment.
							(x)The term
				multi-adjustable hood or adjustable collar means a draw cord,
				adjustment tab, or elastic incorporated into the hood or collar construction to
				allow volume adjustments around a helmet, the crown of the head, neck, or
				face.
							(xi)The terms
				adjustable powder skirt and inner protective skirt
				refer to a partial lower inner lining with means of tightening around the waist
				for additional protection from the elements.
							(xii)The term
				arm gusset means construction at the arm of a gusset that utilizes
				an extra fabric piece in the under arm usually diamond- or triangular-shaped,
				design, or pattern to allow radial arm movement.
							(xiii)The term
				radial arm movement refers to unrestricted, 180-degree range of
				motion for the arm while wearing performance outerwear.
							(xiv)The term
				odor control technology means an additive in a fabric or garment
				capable of adsorbing, absorbing, or reacting with human odors, or effective in
				reducing odor-causing bacteria, including but not limited to activated carbon,
				silver, copper, or any combination thereof.
							(xv)The term
				occupational outerwear means outerwear garments, including
				uniforms, designed or marketed for use in the workplace or at a worksite to
				provide durable protection from cold or inclement weather and/or workplace
				hazards, such as fire, electrical, abrasion, or chemical hazards, or impacts,
				cuts, punctures, or similar hazards.
							3.For purposes of
				this chapter, the importer of record shall specify upon entry whether garments
				claimed as recreational performance outerwear have an outer surface that is
				water-resistant, visibly coated, or a combination thereof, and shall further
				enumerate the specific features that make the garments eligible to be
				classified as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 61 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6101.20.00 and inserting the following, with the article description
			 for subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.30:
					
						
							
								
									6101.20Of cotton:
									
									6101.20.05Recreational performance
						outerwearFree50%
									
									6101.20.10Other15.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)3.2% (MA)15.5% (AU) 50%
									
								
							
						.
				(2)By striking
			 subheading 6102.10.00 and inserting the following, with the article description
			 for subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.30:
					
						
							
								
									6102.10Of wool or fine animal hair:
									
									6102.10.05Recreational performance
						outerwearFree68.3¢/kg +
						54.5%
									
									6102.10.10Other55.9¢/kg +
						16.4%Free (BH, CA, CL, IL, JO, MX, P, PE, SG)15.5%
						(AU)11.4¢/kg + 3.3% (MA) 50.3¢/kg + 14.7%
						(OM)68.3¢/kg + 54.5%
									
								
							
						.
				(3)By striking
			 subheading 6102.20.00 and inserting the following, with the article description
			 for subheading 6102.20 having the same degree of indentation as the article
			 description for subheading 6102.30:
					
						
							
								
									6102.20Of cotton:
									
									6102.20.05Recreational performance
						outerwearFree 50%
									
									6102.20.10Other15.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)15.5% (AU)3.2% (MA)50%
									
								
							
						.
				(4)By striking
			 subheading 6104.61.00 and inserting the following, with the article description
			 for subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.62:
					
						
							
								
									6104.61Trousers, bib and brace overalls, breeches
						and shorts:
									
									6104.61.05Recreational performance
						outerwearFree54.5%
									
									6104.61.10Of wool or fine animal
						hair14.9%Free (BH, CA, CL, IL, JO, MX, P,
						SG)3% (MA)13.4% (AU, OM)54.5%
									
								
							
						.
				(5)By striking
			 subheading 6114.20.00 and inserting the following, with the article description
			 for subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.30:
					
						
							
								
									6114.20Of cotton:
									
									6114.20.05Recreational performance
						outerwearFree90%
									
									6114.20.10Other10.8%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)2.1% (MA)8.6% (OM)9.7% (AU)
						90%
									
								
							
						.
				(c)Additional
			 tariff classificationsChapter 61 of the Harmonized Tariff
			 Schedule of the United States is further amended as follows:
				(1)By striking
			 subheadings 6101.30.10 through 6101.30.20 and inserting the following, with the
			 article description for subheading 6101.30.05 having the same degree of
			 indentation as the article description for subheading 6101.30.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6101.30.05Recreational
						performance outerwearFree35%
									
									Other:
									
									6101.30.10Containing 25 percent or more by
						weight of leather 5.6%Free (BH, CA, CL,
						IL, JO, MX, OM, P, PE, SG)1.1% (MA)5%
						(AU)35%
									
									6101.30.15Containing 23 percent or more by
						weight of wool or fine animal hair38.6¢/kg + 10%Free (BH, CA, CL,
						IL, JO, MX, OM, P, PE, SG)8.5¢/kg + 2.2% (MA)9.8%
						(AU)77.2¢/kg + 54.5%
									
									6101.30.20Other28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
								
							
						.
				(2)By striking subheadings 6101.90.05 through
			 6101.90.90 and inserting the following, with the article description for
			 subheading 6101.90.01 having the same degree of indentation as the article
			 description for subheading 6101.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6101.90.01Recreational
						performance outerwearFree45%
									
									Other:
									
									6101.90.05Of wool or fine animal
						hair61.7¢/kg + 16%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)15.5% (AU)12.6¢/kg + 3.2%
						(MA)55.5¢/kg + 14.4% (OM)77.2¢/kg +
						54.5%
									
									6101.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MX, OM, P, PE, SG)0.2% (MA)45%
									
									6101.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, MX,
						P, PE, SG)1.1% (MA)5.1% (AU)45%
									
								
							
						.
				(3)By striking subheadings 6102.30.05 through
			 6102.30.20 and inserting the following, with the article description for
			 subheading 6102.30.01 having the same degree of indentation as the article
			 description for subheading 6102.30.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.30.01Recreational
						performance outerwearFree35%
									
									Other:
									
									6102.30.05Containing 25 percent or more by
						weight of leather5.3%Free (BH, CA, CL,
						IL, JO, MX, OM, P, PE, SG)1% (MA)4.7%
						(AU)35%
									
									6102.30.10Containing 23 percent or more by
						weight of wool or fine animal hair64.4¢/kg +
						18.8%Free (BH, CA, CL, IL, MX, OM, P, PE, SG)6.6¢/kg + 1.9%
						(JO) 12.9¢/kg + 3.7% (MA)15.5% (AU)68.3¢/kg +
						54.5%
									
									6102.30.20Other28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
								
							
						.
				(4)By striking subheadings 6102.90.10 and
			 6102.90.90 and inserting the following, with the article description for
			 subheading 6102.90.05 having the same degree of indentation as the article
			 description for subheading 6102.90.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.90.05Recreational
						performance outerwearFree45%
									
									Other:
									
									6102.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MX, OM, P, PE, SG)0.2% (MA)45%
									
									6102.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)1.1% (MA)5.1% (AU)45%
									
								
							
						.
				(5)By striking subheadings 6103.41.10 and
			 6103.41.20 and inserting the following, with the article description for
			 subheading 6103.41.05 having the same degree of indentation as the article
			 description for subheading 6103.41.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.41.05 Recreational
						performance outerwearFree77.2¢/kg + 54.5%
									
									Other:
									
									6103.41.10Trousers, breeches and
						shorts61.1¢/kg + 15.8%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)15.5% (AU)12.5¢/kg + 3.2% (MA)77.2¢/kg +
						54.5%
									
									6103.41.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)2.7% (MA)12.2% (AU, OM)54.5%
									
								
							
						.
				(6)By striking subheadings 6103.42.10 and
			 6103.42.20 and inserting the following, with the article description for
			 subheading 6103.42.05 having the same degree of indentation as the article
			 description for subheading 6103.42.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									 6103.42.05Recreational
						performance outerwearFree45%
									
									Other:
									
									6103.42.10Trousers, breeches and
						shorts16.1%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)3.2% (MA)15.5% (AU)45%
									
									6103.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)2% (MA)9.2% (AU)90%
									
								
							
						.
				(7)By striking subheadings 6103.43.10 through
			 6103.43.20 and inserting the following, with the article description for
			 subheading 6103.43.05 having the same degree of indentation as the article
			 description for subheading 6103.43.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.43.05Recreational
						performance outerwear Free77.2¢/kg + 54.5%
									
									Other:
									
									Trousers, breeches and shorts:
									
									6103.43.10Containing 23 percent or more by
						weight of wool or fine animal hair58.5¢/kg +
						15.2%Free (BH, CA, CL, IL, MX, OM, P, PE, SG)6.6¢/kg + 1.7%
						(JO)12¢/kg + 3.1% (MA)15.5% (AU)77.2¢/kg +
						54.5%
									
									6103.43.15Other28.2%Free (BH, CA, CL, IL, MX, P, PE,
						SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
									6103.43.20Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)3% (MA)13.4% (AU)72%
									
								
							
						.
				(8)By striking subheadings 6103.49 through
			 6103.49.80 and inserting the following, with the article description for
			 subheading 6103.49.05 having the same degree of indentation as the article
			 description for subheading 6103.49.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.49Of other textile
						materials:
									
									Of artificial fibers:
									
									 6103.49.05Recreational performance
						outerwearFree72%
									
									Other:
									
									6103.49.10Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
									6103.49.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)2.7% (MA)12.2% (AU)72%
									
									6103.49.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MX, OM, P, PE, SG)0.2% (MA)35%
									
									6103.49.80Other5.6%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)1.1% (MA)5% (AU)35%
									
								
							
						.
				(9)By striking subheadings 6104.62.10 and
			 6104.62.20 and inserting the following, with the article description for
			 subheading 6104.62.05 having the same degree of indentation as the article
			 description for subheading 6104.62.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.62.05Recreational
						performance outerwearFree90%
									
									Other:
									
									6104.62.10Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)9.2% (AU)See 9912.61.01–9912.61.02
						(MA)90%
									
									6104.62.20Other14.9%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)13.4% (AU)See 9912.61.01, 9912.61.03
						(MA)90%
									
								
							
						.
				(10)By striking subheadings 6104.63.10 through
			 6104.63.20 and inserting the following, with the article description for
			 subheading 6104.63.05 having the same degree of indentation as the article
			 description for subheading 6104.63.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.63.05Recreational
						performance outerwearFree72%
									
									Other:
									
									6104.63.10Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)13.4% (AU)See 9912.61.05–9912.61.06
						(MA)72%
									
									Other:
									
									6104.63.15Containing 23 percent or more by
						weight of wool or fine animal hair14.9%Free (BH, CA, CL,
						IL, JO, MX, OM, P, PE, SG)13.4% (AU)See
						9912.61.05–9912.61.06 (MA)54.5%
									
									6104.63.20Other28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)15.5% (AU)2.8% (JO)See 9912.61.05,
						9912.61.07 (MA)72%
									
								
							
						.
				(11)By striking subheadings 6104.69 through
			 6104.69.80 and inserting the following, with the article description for
			 subheading 6104.69.05 having the same degree of indentation as the article
			 description for subheading 6104.69.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.69Of other textile
						materials:
									
									Of artificial fibers:
									
									 6104.69.05Recreational performance
						outerwearFree72%
									
									Other:
									
									6104.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)12.2% (AU)2.7% (MA)72%
									
									6104.69.20Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
									6104.69.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MX, OM, P, PE, SG)0.2% (MA)60%
									
									6104.69.80Other5.6%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)1.1% (MA)5% (AU)60%
									
								
							
						.
				(12)By striking subheadings 6112.20.10 and
			 6112.20.20 and inserting the following, with the article description for
			 subheading 6112.20.05 having the same degree of indentation as the article
			 description for subheading 6112.20.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6112.20.05 Recreational
						performance outerwearFree72%
									
									Other:
									
									6112.20.10Of man-made fibers28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)72%
									
									6112.20.20Other8.3%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)1.8% (MA)7.4% (AU)90%
									
								
							
						.
				(13)By striking subheadings 6113.00.10 and
			 6113.00.90 and inserting the following, with the article description for
			 subheading 6113.00.05 having the same degree of indentation as the article
			 description for heading 6113.00.10 (as in effect on the day before the date of
			 the enactment of this Act):
					
						
							
								
									6113.00.05Recreational
						performance outerwearFree65%
									
									Other:
									
									6113.00.10Having an outer surface
						impregnated, coated, covered, or laminated with rubber or plastics material
						which completely obscures the underlying fabric3.8%Free (AU, BH, CA, CL, E, IL, JO,
						MX, OM, P, PE, SG)0.8% (MA)65%
									
									6113.00.90Other7.1%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)1.4% (MA)65%
									
								
							
						.
				(14)By striking
			 subheading 6114.20.00 and inserting the following, with the article description
			 for subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6111.90:
					
						
							
								
									6114.20Of cotton:
									
									6114.20.05Recreational performance
						outerwearFree90%
									
									6114.20.10Other10.8%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)2.1% (MA)8.6% (OM)9.7%
						(AU)90%
									
								
							
						.
				(15)By striking subheadings 6114.30.10 through
			 6114.30.30 and inserting the following, with the article description for
			 subheading 6114.30.05 having the same degree of indentation as the article
			 description for subheading 6114.30.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.30.05Recreational
						performance outerwearFree 90%
									
									Other:
									
									6114.30.10Tops28.2%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.6% (MA)15.5%
						(AU)90%
									
									6114.30.20Bodysuits and
						bodyshirts32%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)3.2% (JO)6.4% (MA)15.5%
						(AU)90%
									
									6114.30.30Other14.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)3% (MA)13.4% (AU)90%
									
								
							
						.
				(16)By striking subheadings 6114.90.05 through
			 6114.90.90 and inserting the following, with the article description for
			 subheading 6114.90.01 having the same degree of indentation as the article
			 description for subheading 6114.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.90.01Recreational
						performance outerwear Free90%
									
									Other:
									
									6114.90.05Of wool or fine animal
						hair12%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)2.5% (MA)10.8% (AU, OM)90%
									
									6114.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MX, OM, P, PE, SG)0.2% (MA)60%
									
									6114.90.90Other5.6%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)1.1% (MA)5% (AU)60%
									
								
							
						.
				4.Apparel articles
			 and accessories of other materials, not knitted or crocheted
			(a)NotesThe
			 Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the
			 United States are amended—
				(1)in Additional U.S.
			 Note 2, by striking For purposes of subheadings and all that
			 follows through 6211.20.15 and inserting For purposes of
			 this chapter; and
				(2)by adding at the
			 end the following new notes:
					
						3.
				(a)For purposes of this chapter, the term recreational
				performance outerwear means trousers (including, but not limited to,
				paddling pants, ski or snowboard pants, and ski or snowboard pants intended for
				sale as parts of ski-suits), coveralls and bib overalls, and jackets
				(including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski-suits),
				windbreakers, and similar articles (including padded, sleeveless jackets), the
				outer surface of which is predominately composed of non-knit, non-crocheted
				fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber, or a combination
				of such fibers, that are water-resistant, visibly coated, or both, with
				critically sealed seams, and with 5 or more of the following options:
							(i)Insulation for
				cold weather protection.
							(ii)Pockets, at least
				one of which has a zippered, hook and loop, or other type of closure.
							(iii)Elastic,
				drawcord, or other means of tightening around the waist or leg hems, including
				hidden leg sleeves with a means of tightening at the ankle for trousers and
				tightening around the waist or bottom hem for jackets.
							(iv)Venting, not
				including grommet(s).
							(v)Articulated elbows
				or knees.
							(vi)Reinforcement in
				one of the following areas: the elbows, shoulders, seat, knees, or ankles or
				cuffs.
							(vii)Weatherproof
				closure at the waist or front.
							(viii)Multi-adjustable
				hood or adjustable collar.
							(ix)Adjustable powder
				skirt, inner protective skirt, or adjustable inner protective cuff at sleeve
				hem.
							(x)Construction at
				the arm gusset that utilizes fabric, design, or patterning to allow radial arm
				movement.
							(xi)Odor control
				technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear.(b)For purposes of
				this Note, the following terms have the following meanings:
							(i)The term
				water-resistant means that a garment must have a water resistance
				(see ASTM designations D 3779–81 and D 7017) such that, under a head pressure
				of 600 millimeters, not more than 1.0 gram of water penetrates after two
				minutes when tested in accordance with the current version of AATCC Test Method
				35. The water resistance of the garment is the result of a rubber or plastics
				application to the outer shell, lining, or inner lining.
							(ii)The term
				visibly coated refers to fabric that is impregnated, coated,
				covered, or laminated with plastics, such as fabrics described in Note 2 to
				chapter 59.
							(iii)The term
				sealed seams means seams that have been covered by means of
				taping, gluing, bonding, cementing, fusing, welding, or a similar process so
				that water cannot pass through the seams when tested in accordance with the
				current version of AATCC Test Method 35.
							(iv)The term
				critically sealed seams means seams’ that are sealed—
								(A)for jackets, at
				the front and back yokes, or at the shoulders, arm holes, or both, where
				applicable; and
								(B)for trousers, at
				the front (up to the zipper or other means of closure) and back rise.
								(v)The term
				insulation for cold weather protection means insulation with
				either synthetic fill, down, a laminated thermal backing, or other lining for
				thermal protection from cold weather.
							(vi)The term
				venting refers to closeable or permanent constructed openings in a
				garment (excluding front, primary zipper closures and grommet(s)) to allow
				increased expulsion of built-up heat during outdoor activities. In a jacket,
				such openings are often positioned on the underarm seam of a garment but may
				also be placed along other seams in the front or back of a garment. In
				trousers, such openings are often positioned on the inner or outer leg seams of
				a garment but may also be placed along other seams in the front or back of a
				garment.
							(vii)The term
				articulated elbows or knees refers to the construction of a sleeve
				(or pant leg) to allow improved mobility at the elbow (or knee) through the use
				of extra seams, darts, gussets, or other means.
							(viii)The term
				reinforcement refers to the use of a double layer of fabric or
				section(s) of fabric that is abrasion-resistant or otherwise more durable than
				the predominant or face fabric of the garment.
							(ix)The term
				weatherproof closure means a closure (including, but not limited
				to, laminated or coated zippers, storm flaps, or other weatherproof
				construction) that has been reinforced or engineered in a manner to reduce the
				penetration or absorption of moisture or air through an opening in the
				garment.
							(x)The term
				multi-adjustable hood or adjustable collar means a draw cord,
				adjustment tab, or elastic incorporated into the hood or collar construction to
				allow volume adjustments around a helmet, the crown of the head, neck, or
				face.
							(xi)The terms
				adjustable powder skirt and inner protective skirt
				refer to a partial lower inner lining with means of tightening around the waist
				for additional protection from the elements.
							(xii)The term
				arm gusset means construction at the arm of a gusset that utilizes
				an extra fabric piece in the under arm usually diamond- or triangular-shaped,
				design, or pattern to allow radial arm movement.
							(xiii)The term
				radial arm movement refers to unrestricted, 180-degree range of
				motion for the arm while wearing performance outerwear.
							(xiv)The term
				odor control technology means an additive in a fabric or garment
				capable of adsorbing, absorbing, or reacting with human odors, or effective in
				reducing odor-causing bacteria, including but not limited to activated carbon,
				silver, copper, or any combination thereof.
							(xv)The term
				occupational outerwear means outerwear garments, including
				uniforms, designed or marketed for use in the workplace or at a worksite to
				provide durable protection from cold or inclement weather and/or workplace
				hazards, such as fire, electrical, abrasion, or chemical hazards, or impacts,
				cuts, punctures, or similar hazards.
							4.For purposes of
				this chapter, the importer of record shall specify upon entry whether garments
				claimed as recreational performance outerwear have an outer
				surface that is water-resistant, visibly coated, or a combination thereof, and
				shall further enumerate the specific features that make the garments eligible
				to be classified as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 62 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6201.11.00 and inserting the following, with the article description
			 for subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.12:
					
						
							
								
									6201.11 Of wool or fine animal hair:
									
									6201.11.05Recreational performance
						outerwearFree52.9¢/kg +
						58.5%
									
									6201.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MX, P, PE, SG)8.4¢/kg + 3.3%
						(MA)36.9¢/kg + 14.6% (OM)15.5% (AU) 52.9¢/kg + 58.5%
									
								
							
						.
				(2)By striking
			 subheading 6202.11.00 and inserting the following, with the article description
			 for subheading 6202.11 having the same degree of indentation as the article
			 description for subheading 6202.12:
					
						
							
								
									6202.11Of wool or fine animal hair:
									
									6202.11.05Recreational performance outerwear
						Free46.3¢/kg +
						58.5%
									
									6202.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MX, P, PE, SG)8.3¢/kg + 3.3%
						(MA)36.9¢/kg + 14.6% (OM)15.5% (AU) 46.3¢/kg + 58.5%
									
								
							
						.
				(3)By striking
			 subheadings 6203.41 and 6203.41.05 and inserting the following, with the
			 article description for subheadings 6203.41.05 and 6203.41.10 having the same
			 degree of indentation as the article description for subheading
			 6203.41.20:
					
						
							
								
									6203.41Of wool or fine animal hair:
									
									6203.41.05Recreational performance
						outerwearFree52.9¢/kg +
						58.5%
									
									Trousers, breeches, and
						shorts:
									
									6203.41.10Trousers, breeches, or shorts
						containing elastomeric fiber, water resistant, without beltloops, weighing more
						than 9 kg per dozen7.6% Free (BH, CA, CL,
						IL, JO, MX, P, PE, SG)1.5% (MA)6.8% (AU, OM)
						52.9¢/kg + 58.5%
									
								
							
						.
				(4)By striking
			 subheading 6211.32.00 and inserting the following, with the article description
			 for subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.32Of cotton:
									
									6211.32.05Recreational performance
						outerwearFree90%
									
									6211.32.10Other 8.1%Free (AU, BH, CA, CL, IL, JO, MX,
						P, PE, SG)2.4% (MA)6.4% (OM)90%
									
								
							
						.
				(5)By striking
			 subheading 6211.33.00 and inserting the following, with the article description
			 for subheading 6211.33 having the same degree of indentation as the article
			 description for subheading 6211.33.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.33Of man-made fibers:
									
									6211.33.05Recreational performance
						outerwearFree76%
									
									6211.33.10 Other 16%
						Free (AU, BH, CA, CL, IL, JO, MX, P, PE, SG)See
						9912.62.99-9912.63.00 (MA)14.4% (OM)76%
									
								
							
						.
				(6)By striking
			 subheadings 6211.39 and 6211.39.05 and inserting the following, with the
			 article description for subheading 6211.39 having the same degree of
			 indentation as the article description for subheading 6211.39 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6211.39Of other textile materials:
									
									6211.39.04Recreational performance
						outerwearFree58.5%
									
									6211.39.08Of wool or fine animal
						hair12%Free (AU, BH, CA, CL, IL, JO, MX,
						P, SG)2.5% (MA)10.8% (OM)58.5%
						
									
								
							
						.
				(7)By striking
			 subheading 6211.41.00 and inserting the following, with the article description
			 for subheading 6211.41 having the same degree of indentation as the article
			 description for subheading 6211.41.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.41Of wool or fine animal hair:
									
									6211.41.05Recreational performance
						outerwearFree58.5%
									
									6211.41.10Other12%Free (BH, CA, CL, IL, JO, MX, P,
						SG)2.5% (MA)10.8% (AU, OM) 58.5%
									
								
							
						.
				(8)By striking
			 subheading 6211.42.00 and inserting the following, with the article description
			 for subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.42Of cotton:
									
									6211.42.05Recreational performance
						outerwearFree90%
									
									6211.42.10Other8.1%Free (BH, CA, CL, IL, JO, MX, P,
						SG) 7.2% (AU) See 9912.63.01-9912.63.02 (MA)6.4%
						(OM)90%
									
								
							
						.
				(9)By striking
			 subheading 6211.43.00 and inserting the following, with the article description
			 for subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.43Of man-made fibers:
									
									6211.43.05Recreational performance
						outerwearFree 90%
									
									6211.43.10Other16%
						Free (BH, CA, CL, IL, JO, MX, P, PE, SG)3.2%
						(MA)15.5% (AU)14.4% (OM)90%
									
								
							
						.
				(c)Additional
			 tariff classificationsChapter 62 of the Harmonized Tariff
			 Schedule of the United States is further amended as follows:
				(1)By striking
			 subheadings 6201.12.10 and 6201.12.20 and inserting the following, with the
			 article description for subheading 6201.12.05 having the same degree of
			 indentation as the article description for subheading 6201.12.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.12.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, OM, P, PE, SG)0.8% (MA)
						3.9%(AU) 60%
									
									6201.12.20Other9.4%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 1.9% (MA)8.4%(AU)90%
									
								
							
						.
				(2)By striking
			 subheadings 6201.13.10 through 6201.13.40 and inserting the following, with the
			 article description for subheading 6201.13.05 having the same degree of
			 indentation as the article description for subheading 6201.13.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.13.05Recreational performance outerwearFree60%
									
									Other:
									
									Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)0.8% (MA)3.9%
						(AU)60%
									
									Other:
									
									6201.13.30Containing 36 percent or more by
						weight of wool or fine animal hair49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MX, OM, P, PE,
						SG)5.1¢/kg + 2% (JO)10¢/kg + 3.9% (MA)15.5%
						(AU)52.9¢/kg + 58.5%
									
									6201.13.40Other27.7%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.5% (MA)15.5%
						(AU)90%
									
								
							
						.
				(3)By striking
			 subheadings 6201.19.10 and 6201.19.90 and inserting the following, with the
			 article description for subheading 6201.19.05 having the same degree of
			 indentation as the article description for subheading 6201.19.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.19.05Recreational performance outerwearFree35%
									
									Other:
									
									6201.19.10Containing 70 percent or more by
						weight of silk or silk waste Free35%
									
									6201.19.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)0.5% (MA)35%
									
								
							
						.
				(4)By striking subheadings 6201.91.10 and
			 6201.91.20 and inserting the following, with the article description for
			 subheading 6201.91.05 having the same degree of indentation as the article
			 description for subheading 6201.91.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.91.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6201.91.10Padded, sleeveless jackets
						8.5%Free (BH, CA, CL, IL, JO,
						MX, P, PE, SG)1.8% (MA)7.6% (AU, OM)58.5%
									
									6201.91.20Other49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, MX, P, PE, SG)15.5%
						(AU)5.1¢/kg + 2% (JO)10¢/kg + 3.9%
						(MA)44.7¢/kg + 17.7% (OM)52.9¢/kg +
						58.5%
									
								
							
						.
				(5)By striking subheadings 6201.92.10 through
			 6201.92.20 and inserting the following, with the article description for
			 subheading 6201.92.05 having the same degree of indentation as the article
			 description for subheading 6201.92.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.92.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)3.9% (AU)See
						9912.62.00-9912.62.01 (MA)60%
									
									Other:
									
									6201.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)5.5%
						(AU)See 9912.62.00,9912.62.02 (MA)37.5%
									
									6201.92.20Other9.4%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)8.4% (AU)See 9912.62.00,
						9912.62.03 (MA)90%
									
								
							
						.
				(6)By striking subheadings 6201.93.10 through
			 6201.93.35 and inserting the following, with the article description for
			 subheading 6201.93.05 having the same degree of indentation as the article
			 description for subheading 6201.93.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.93.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)3.9% (AU)See
						9912.62.04-9912.62.05 (MA)60%
									
									Other:
									
									6201.93.20Padded, sleveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)13.4% (AU)See 9912.62.04, 9912.62.06
						(MA)76%
									
									Other:
									
									6201.93.25Containing 36 percent or more by
						weght of wool or fine animal hair49.5¢/kg +
						19.6%Free (BH, CA, CL, IL, MX, OM, P, PE,
						SG)5¢/kg + 2% (JO)15.5% (AU)See 9912.62.04,
						9912.62.07 (MA)52.9¢/kg +
						58.5%
									
									Other:
									
									6201.93.30Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)6.3% (AU)See
						9912.62.04, 9912.62.08 (MA)65%
									
									6201.93.35Other27.7%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)15.5% (AU)See 9912.62.04,
						9912.62.09 (MA)90%
									
								
							
						.
				(7)By striking subheadings 6201.99.10 and
			 6201.99.90 and inserting the following, with the article description for
			 subheading 6201.99.05 having the same degree of indentation as the article
			 description for subheading 6201.99.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.99.05Recreational performance outerwearFree35%
									
									Other:
									
									6201.99.10Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6201.99.90Other4.2%Free (BH, CA, CL, E*, IL, JO, MX,
						OM, P, PE, SG)0.8 (MA)3.7% (AU)35%
									
								
							
						.
				(8)By striking subheadings 6202.12.10 and
			 6202.12.20 and inserting the following, with the article description for
			 subheading 6202.12.05 having the same degree of indentation as the article
			 description for subheading 6202.12.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.12.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)0.8% (MA)3.9%
						(AU)60%
									
									6202.12.20Other8.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)1.8% (MA)8% (AU)90%
									
								
							
						.
				(9)By striking subheadings 6202.13.10 through
			 6202.13.40 and inserting the following, with the article description for
			 subheading 6202.13.05 having the same degree of indentation as the article
			 description for subheading 6202.13.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.13.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.13.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)0.8% (MA)3.9%
						(AU)60%
									
									Other:
									
									6202.13.30Containing 36 percent or more by
						weight of wool or fine animal hair43.5¢/kg +
						19.7%Free (BH, CA, CL, IL, MX, OM, P, PE,
						SG)4.4¢/kg + 2% (JO)8.7¢/kg + 3.9%
						(MA)15.5% (AU)46.3¢/kg +
						58.5%
									
									6202.13.40Other27.7%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.5% (MA)15.5%
						(AU)90%
									
								
							
						.
				(10)By striking subheadings 6202.19.10 and
			 6202.19.20 and inserting the following, with the article description for
			 subheading 6202.19.05 having the same degree of indentation as the article
			 description for subheading 6202.19.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.19.05Recreational performance outerwearFree35%
									
									Other:
									
									6202.19.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.19.90Other2.8%Free (AU, BH,CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)0.5% (MA)35%
									
								
							
						.
				(11)By striking
			 subheadings 6202.91.10 and 6202.91.20 and inserting the following, with the
			 article description for subheading 6202.91.05 having the same degree of
			 indentation as the article description for subheading 6202.91.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.91.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6202.91.10Padded, sleeveless jackets
						14%Free (BH, CA, CL, IL, JO,
						MX, P, PE, SG)2.8% (MA)12.6% (AU, OM)58.5%
									
									6202.91.20Other36¢/kg +
						16.3%Free (BH, CA, CL, IL, MX, P, PE, SG)15.5%
						(AU)7.4¢/kg + 3.3% (MA)32.4¢/kg + 14.6%
						(OM)46.3¢/kg + 58.5%
									
								
							
						.
				(12)By striking
			 subheadings 6202.92.10 through 6202.92.20 and inserting the following, with the
			 article description for subheading 6202.92.05 having the same degree of
			 indentation as the article description for subheading 6202.92.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.92.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)3.9% (AU)See
						9912.62.10-9912.62.11 (MA)60%
									
									Other:
									
									6202.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)5.5%
						(AU)See 9912.62.10, 9912.62.12 (MA)37.5%
									
									6202.92.20Other8.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)8% (AU)See 9912.62.10, 9912.62.13
						(MA)90%
									
								
							
						.
				(13)By striking
			 subheadings 6202.93.10 through 6202.93.50 and inserting the following, with the
			 article description for subheading 6202.93.05 having the same degree of
			 indentation as the article description for subheading 6202.93.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.93.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)0.8% (MA)3.9%
						(AU)60%
									
									Other:
									
									6202.93.20Padded, sleveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)3% (MA)13.4% (AU)76%
									
									Other:
									
									6202.93.40Containing 36 percent or more by
						weght of wool or fine animal hair43.4¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MX, OM, P, PE,
						SG)4.4¢/kg + 2% (JO)3.9% (MA)15.5%
						(AU)46.3¢/kg + 58.5%
									
									Other:
									
									6202.93.45Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)1.4% (MA) 6.3%
						(AU)65%
									
									6202.93.50Other27.7%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.8% (JO)5.5% (MA)15.5%
						(AU)90%
									
								
							
						.
				(14)By striking
			 subheadings 6202.99.10 and 6202.99.90 and inserting the following, with the
			 article description for subheading 6202.99.05 having the same degree of
			 indentation as the article description for subheading 6202.99.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.99.05Recreational performance outerwearFree
									
									Other:
									
									6202.99.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.99.90Other2.8%Free (AU, BH,CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)0.5% (MA)35%
									
								
							
						.
				(15)By striking
			 subheadings 6203.42.10 through 6203.42.40 and inserting the following, with the
			 article description for subheading 6203.42.05 having the same degree of
			 indentation as the article description for subheading 6203.42.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.42.05Recreational performance outerwearFree60%
									
									Other:
									
									6203.42.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6203.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)9.2% (AU)See 9912.62.22-9912.62.23
						(MA)90%
									
									6203.42.40Other16.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)15.5% (AU)See 9912.62.22, 9912.62.24
						(MA)90%
									
								
							
						.
				(16)By striking
			 subheadings 6203.43.10 through 6203.43.40 and inserting the following, with the
			 article description for subheading 6203.43.05 having the same degree of
			 indentation as the article description for subheading 6203.43.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.43.05Recreational performance outerwearFree60%
									
									Other:
									
									6203.43.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6203.43.15Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)6.3% (AU)See
						9912.62.25-9912.62.26 (MA)65%
									
									6203.43.20Other14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)13.4% (AU)See 9912.62.25, 9912.62.27
						(MA)76%
									
									Other:
									
									6203.43.25Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)10.9% (AU)See 9912.62.25, 9912.62.28
						(MA)76%
									
									Other:
									
									6203.43.30Containing 36 percent or more by
						weight of wool or fine animal hair49.6¢/kg +
						19.7%Free (BH, CA, CL, IL, MX, OM, P, PE,
						SG)15.5¢/kg + 2% (JO)15.5% (AU)See
						9912.62.25, 9912.62.29 (MA)52.9¢/kg + 58.5%
						
									
									Other:
									
									6203.43.35Water resistant trousers or
						breeches7.1%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)6.3% (AU)See 9912.62.25-9912.62.26
						(MA)65%
									
									6203.43.40Other27.9%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)5.7% (JO)15.5% (AU)See 9912.62.25,
						9912.62.30 (MA)90%
									
								
							
						.
				(17)By striking
			 subheadings 6203.49 through 6203.49.80 and inserting the following, with the
			 article description for subheading 6203.49.05 having the same degree of
			 indentation as the article description for subheading 6203.49.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.49Of other textile materials:
									
									6203.49.05Recreational performance
						outerwearFree76%
									
									Other:
									
									Of artificial fibers:
									
									6203.49.10Bib and brace
						overalls8.5%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)1.8% (MA)7.6% (AU)76%
									
									Trousers, breeches and shorts:
									
									6203.49.15Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)2.4% (MA)10.9% (AU)76%
									
									6203.49.20Other27.9%Free (BH, CA, CL, IL, MX,
						OM, P, PE, SG)5.7% (JO)5.6% (MA)15.5%
						(AU)90%
									
									6203.49.40Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6203.49.80Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)0.5% (MA)35%
									
								
							
						.
				(18)By striking
			 subheadings 6204.61.10 and 6204.61.90 and inserting the following, with the
			 article description for subheading 6204.61.05 having the same degree of
			 indentation as the article description for subheading 6204.61.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6404.61.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6204.61.10Trousers and breeches, containing
						elastomeric fiber, water resistant, without belt loops, weighing more than 6 kg
						per dozen7.6%Free (BH, CA, CL, IL, JO,
						MX, P, PE, SG)6.8% (AU, OM)See 9912.62.57-9912.62.58
						(MA)58.5%
									
									6204.61.90Other13.6%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG)12.2% (AU, OM)See 9912.62.57, 9912.62.59 (MA)
						58.5%
									
								
							
						.
				(19)By striking
			 subheadings 6204.62.10 through 6204.62.40 and inserting the following, with the
			 article description for subheading 6204.62.05 having the same degree of
			 indentation as the article description for subheading 6204.62.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.62.05Recreational performance outerwearFree60%
									
									Other:
									
									6204.62.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6204.62.20Bib and brace
						overalls8.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)8% (AU)See 9912.62.60-9912.62.61
						(MA)90%
									
									Other:
									
									6204.62.30Certified hand-loomed and folklore
						products 7.1%Free (BH, CA, CL, E, IL, JO,
						MX, OM, P, PE, SG)6.3% (AU) See 9912.62.60, 9912.62.62
						(MA)37.5%
									
									6204.62.40Other16.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)15.5% (AU) See 9912.62.60, 9912.62.63
						(MA)90%
									
								
							
						.
				(20)By striking
			 subheadings 6204.63.10 through 6204.63.35 and inserting the following, with the
			 article description for subheading 6204.63.05 having the same degree of
			 indentation as the article description for subheading 6204.63.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.63.05Recreational performance outerwearFree60%
									
									Other:
									
									6204.63.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6204.63.12Water resistant7.1%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)6.3%
						(AU)See 9912.62.64-9912.62.65 (MA)65%
									
									6204.63.15Other14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)13.4% (AU)See 9912.62.64, 9912.62.66
						(MA)76%
									
									Other:
									
									6204.63.20Certified hand-loomed and folklore
						products11.3%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)10.1% (AU)See 9912.62.64, 9912.62.67
						(MA)76%
									
									Other:
									
									6204.63.25Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)12.2%
						(AU)See 9912.62.64, 9912.62.68 (MA)58.5%
									
									Other:
									
									6204.63.30Water resistant trousers or
						breeches 7.1%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)6.3% (AU)See 9912.62.64- 9912.62.65
						(MA)65%
									
									6204.63.35Other28.6%Free (BH, CA, CL, IL, MX, OM, P,
						PE, SG)2.9% (JO)15.5% (AU)See 9912.62.64,
						9912.62.69 (MA)90%
									
								
							
						.
				(21)By striking
			 subheadings 6204.69 through 6204.69.90 and inserting the following, with the
			 article description for subheading 6204.69.05 having the same degree of
			 indentation as the article description for subheading 6204.69.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.69Of other textile
						materials:
									
									6204.69.05Recreational performance
						outerwearFree76%
									
									Other:
									
									Of artificial fibers:
									
									6204.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG)12.2% (AU)See 9912.62.70- 9912.62.71
						(MA)76%
									
									Trousers, breeches and shorts:
									
									6204.69.20Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)12.2%
						(AU)See 9912.62.70- 9912.62.71 (MA)58.5%
									
									6204.69.25Other28.6%Free (BH, CA, CL, IL, MX,
						OM, P, PE, SG)2.9% (JO)15.5% (AU)See
						9912.62.70, 9912.62.72 (MA)90%
									
									Of silk or silk waste:
									
									6204.69.40Containing 70 percent or more by
						weight of silk waste1.1%Free (AU,
						BH, CA, CL, E, IL, J, JO, MX, OM, P, PE, SG)See 9912.62.70,
						9912.62.73 (MA)65%
									
									6204.69.60Other7.1%Free (BH,
						CA, CL, E*, IL, JO, MX, OM, P, PE, SG)6.3% (AU)See
						9912.62.70, 9912.62.74 (MA)65%
									
									6204.69.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG)See 9912.62.70, 9912.62.75 (MA)35%
									
								
							
						.
				(22)By striking
			 subheadings 6211.49.10 and 6211.49.90 and inserting the following, with the
			 article description for subheading 6211.49.05 having the same degree of
			 indentation as the article description for subheading 6211.49.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6211.49.05Recreational performance outerwearFree35%
									
									Other:
									
									6211.49.10Containing 70 percent or more by
						weight or silk or silk waste 1.2%Free (AU, BH, CA, CL, E, IL, J, JO, MX, OM, P, PE,
						SG)0.3% (MA)35%
									
									6211.49.90Other7.3%Free (BH,CA, CL, E, IL, J, JO, MX,
						OM, P, PE, SG)1.4% (MA)6.5% (AU)35%
									
								
							
						.
				5.Sustainable
			 textile and apparel research fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Sustainable Textile and
			 Apparel Research Fund (in this section referred to as the STAR
			 Fund).
			(b)DepositsThere
			 shall be deposited into the STAR Fund amounts equal to the fees collected on
			 recreational performance outerwear under subsection (d).
			(c)Board of
			 directors
				(1)In
			 generalThe STAR Fund shall be administered by a board of
			 directors (in this section referred to as the Board) composed of
			 5 individuals familiar with the recreational performance outerwear textile and
			 apparel industry, including the production of raw materials and the finished
			 products thereof, who shall be appointed by the President.
				(2)MembersNot
			 less than 2 of the individuals appointed to the Board under paragraph (1) shall
			 be representatives of entities involved in the production of fabrics or raw
			 materials for use in recreational performance outerwear in the United States,
			 and not less than 2 of such individuals shall be representatives of entities
			 involved in the production of recreational performance outerwear that pay the
			 fees imposed on the importation of such outerwear under subsection (d).
				(3)Ineligible
			 individualsThe President may not appoint individuals to the
			 Board under paragraph (1) who are representatives of entities not involved in
			 the production of recreational performance outerwear, such as customs brokers,
			 converters, forwarders, or shippers.
				(d)Funding
				(1)FeeIn
			 addition to any other fee authorized by law, the Secretary of the Treasury
			 shall charge and collect upon entry, or withdrawal from warehouse for
			 consumption, a fee of 1.5 percent of the appraised value of imported garments
			 (as determined under section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a))
			 that are classifiable under the Harmonized Tariff Schedule of the United States
			 as recreational performance outerwear (as defined in U.S. Note 2 to chapter 61
			 and U.S. Note 3 to chapter 62 of the Harmonized Tariff Schedule of the United
			 States).
				(2)ExclusionsThe
			 assessment of fees under paragraph (1) shall not apply to imports of
			 recreational performance outerwear from the following:
					(A)Any country that
			 is party to a free trade agreement with the United States that—
						(i)is
			 in effect on the day before the date of the enactment of this Act; or
						(ii)enters into force
			 under the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et
			 seq.), or similar subsequent authority.
						(B)Any country
			 designated as a CBTPA beneficiary country under section 213(b)(5)(B) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(B)).
					(C)Any country
			 designated as a beneficiary sub-Saharan African country under section
			 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)), if the President
			 has determined that the country has satisfied the requirements of section
			 113(a) of the African Growth and Opportunity Act (19 U.S.C. 3722(a)), and has
			 published that determination in the Federal Register.
					(D)Any country
			 designated as an ATPDEA beneficiary country under section 204(b)(6)(B) of the
			 Andean Trade Preference Act (19 U.S.C. 3203(b)(6)(B)).
					(3)TerminationThe
			 fee under paragraph (1) shall apply only to entries, or withdrawals from
			 warehouse for consumption, that are made during the 10-year period beginning on
			 the date of the enactment of this Act.
				(e)Distribution
				(1)Quarterly
			 distributionsThe Secretary of Commerce, upon a majority vote of
			 the Board, taken annually, shall, not later than 60 days after the end of each
			 calendar quarter, distribute amounts in the STAR Fund to one or more entities
			 that the Board considers appropriate to use the funds in accordance with
			 subsection (f).
				(2)Eligibility
			 requirementsAn entity may receive funds under paragraph (1) only
			 if the entity—
					(A)is an organization
			 described in section 501(c)(6) of the Internal Revenue Code of 1986 that is
			 exempt from tax under section 501(a) of such Code;
					(B)is an organization
			 having at least 10 years of experience providing applied research, technology
			 development, and education to all parts of the textile and apparel supply
			 chain, with a research capability demonstrated through past research programs
			 involving supply chain management, product development, fit specifications,
			 operations management, lean manufacturing, or digital supply chain technologies
			 on behalf of the textile and sewn products industries in the United States;
			 and
					(C)is comprised of
			 members representing the following segments of the supply chain:
						(i)One
			 or more of the following types of producers: fiber, yarn, or fabric producers
			 in the United States.
						(ii)Apparel producers
			 in the United States.
						(iii)Retail companies
			 in the United States.
						(f)Use of
			 fundsFunds distributed under subsection (e) may be used only to
			 conduct applied research, development, and education activities to enhance the
			 competitiveness of businesses in the United States in clean, eco-friendly
			 apparel, other textile and apparel articles, and sewn-product design and
			 manufacturing.
			(g)RequirementsThe
			 Secretary of Commerce may impose such requirements on the use of funds
			 distributed under subsection (e) as the Secretary considers necessary to ensure
			 compliance with subsection (f), including requiring reporting and assurances by
			 the entities using the funds.
			(h)Reports to
			 congressThe Secretary of Commerce shall submit to Congress a
			 report, not later than April 1 of each year, explaining in detail how amounts
			 in the STAR Fund were distributed under subsection (e) and used under
			 subsection (f) during the preceding calendar year.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall—
			(1)take effect on the 15th day after the date
			 of the enactment of this Act; and
			(2)apply to garments entered, or withdrawn
			 from warehouse for consumption, on or after such day.
			
